Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 9, filed March 20, 2022, with respect to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn.
Applicant’s arguments, see page 9, filed March 20, 2022, with respect to objection to claims 1-17, and 19 have been fully considered and are persuasive.  The objection to claims 1-17, and 19 has been withdrawn.
Applicant’s arguments, see pages 9-10, filed March 20, 2022, with respect to claims 1-17 and 19 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 of claims 1-17 and 19 have been withdrawn.
Regarding claim 20, the prior art cited fails to disclose a method comprising using the driving surface friction estimation system to estimate a driving surface friction for at least one of the at least one driven or steerable roadwheel; and, based at least upon the detection of the inattentiveness of the human driver and the friction estimate for at least one of the at least one driven and steerable roadwheel, changing an acceleration of the at least one driven or steerable roadwheel. Because of these limitations in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 23, 2022